EXHIBIT 10.1

 

[img1.jpg]


 

May 15, 2006

 

Wade Pfeiffer

3043 65th place

Mercer Island, WA 98040

 

Dear Wade,

 

On behalf on PhotoWorks, Inc, I am delighted to present you this offer to join
the company as Vice President, Chief Financial Officer and Chief Operating
Officer. We are all very enthusiastic and confident that your leadership and
experience will help us achieve our goals in the coming years. The specifics of
our offer are as follows:

 

1.

Position and reporting relationship

 

Your position will be Vice President, Chief Financial Officer and Chief
Operating Officer. You will report directly to the President and CEO.

 

2.

Compensation

 

Base Salary

 

A bi-weekly base of $7,692.30 which equals an annual salary of $200,000. You
will be paid bi-weekly in accordance with the Company’s normal payroll schedule.

 

Performance Bonus

 

You will be eligible to participate in the Company’s Performance Incentive Plan
(“PIP”). The PIP rewards achieving an annual business plan goal. The PIP
primarily seeks to foster teamwork and promote a collaborative environment by
rewarding the entire PhotoWorks team for contributing to the Company’s
performance. Yet, the plan also seeks to recognize and motivate individuals with
exceptionally high standards of performance. In your position, you will be
eligible for a 30% bonus of your base salary. The success measurements for the
2006 PIP has been established by the Compensation Committee and approved by the
Board of Directors, with input from Management.

 

While it is our intention to maintain a performance incentive plan in the
future, the plan is subject to changes and amendments as the Board of Directors
may determine.

 

 

 

Total Cash Compensation

 

Taking together the salary and performance bonus outlined above, your total
annual potential cash compensation will be up to $260,000.

 

3.

Equity Participation

 

You will be issued a total of 350,000 non-qualified stock options. The option
price will be set at fair market value of our stock on your hire date. Options
will be subject to a vesting schedule of four years, in which 25% of the shares
vest after one year and the remaining shares vest uniformly over the remaining
three years, on a quarterly basis. The term of the option will be 7 years.

 

4.

Sign-On Bonus

 

You will receive a sign-on bonus of $9,500.00 payable no later than 30 days
after your starting date.

 

5.

Benefits

 

Your compensation package also includes full participation in all benefits
generally offered to PhotoWorks employees and executives. Current benefits
include medical, dental and vision insurance, a 401(k) plan, tuition
reimbursement, paid vacation (as specified below) and holidays.

 

 

•

You will be eligible to participate in our 401(k) plan during the quarterly open
enrollment period following your hire.

 

 

•

You will be eligible for Medical, Dental, Vision, Short and Long Term Disability
and Term Life Insurance on the first of the month following your hire date. If
that date falls on the first of the month, you will be eligible that month. The
cost to provide insurance benefits to your spouse and dependants will be paid by
PhotoWorks.

 

 

•

During your employment, you will be able to take vacation or personal time in an
amount that is consistent with the best interests of the Company. If, at the
CEO’s sole discretion, it is determined that the amount of vacation/personal
time you have taken is not consistent with the best interests of the Company,
you and the CEO will negotiate a more specific policy. No vacation/personal time
will be accrued and in the event of termination of your employment you will not
receive any pay related to vacation or personal time.

 

Policies and practices, including the compensation and benefits we provide, are
subject to changes and exceptions without prior notice, at the Board of
Directors’ discretion.

 

6.

Start Date

 

Your anticipated hire date will be May 22, 2006.

 

 

 

 

7.

Termination Agreement

 

The employment opportunity we are offering is of indefinite duration and will
continue as long as both you and PhotoWorks consider it of mutual benefit. The
Company is an at-will employer, and neither you nor PhotoWorks are bound to
continue the employment relationship if either chooses, at its will, to end the
relationship at any time.

 

 

8.

Employee Confidentiality, Invention and Non Competition Agreement

 

Due to the nature of our business, this offer of employment is contingent on you
signing PhotoWorks’ Employee Confidentiality, Invention and Non Competition
Agreement. You will be asked to sign this document on your first day of
employment.

 

9.

Contingencies

 

This offer is contingent upon completion of a background check and completion of
any additional reference checks we deem necessary to complete our due diligence,
as well as our satisfaction with the results thereof.

 

10.

Other Agreements

 

You have represented to the Company that you have no arrangements or
restrictions that would be violated by you accepting employment with the Company
under the terms of this letter.

 

Wade, the board of directors, the executive team at PhotoWorks and I are
delighted with the prospect of having you join the company and look forward to
your acceptance of this offer. To formalize your acceptance, please sign where
indicated below and return a signed copy to us.

 

Please call me if I can be of further assistance.

 

Very truly yours,

 

/s/ Philippe Sanchez

 

Philippe Sanchez

President and CEO

PhotoWorks, Inc.

 

Agreed to and Accepted:

 

 

By: _/s/ Wade Pfeiffer___

Wade Pfeiffer

 

 

 